Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and between The Wet Seal, Inc.,
a Delaware corporation (the “Company”), and Ken Seipel (“Executive”)
(collectively, the “Parties”) is entered into as of March 21, 2011.

W I T N E S S E T H:

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to employ
Executive as President and Chief Operating Officer of the Company commencing on
the Effective Date, pursuant to the terms of this Agreement; and

WHEREAS, Executive desires to accept employment as President and Chief Operating
Officer of the Company pursuant to the terms of this Agreement.

NOW THEREFORE, the Parties, intending to be legally bound, agree as follows:

1. EMPLOYMENT; DUTIES

The Company hereby agrees to employ Executive as President and Chief Operating
Officer of the Company and Executive hereby accepts such employment upon the
terms and conditions set forth below.

2. TERMS AND PLACE OF PERFORMANCE

(a) Executive’s term as President and Chief Operating Officer of the Company
shall begin on March 28, 2011 (the “Effective Date”), and, unless sooner
terminated as provided herein, shall end at 5:00 p.m. (Pacific Time) on the
third anniversary of the Effective Date (the “Term”). The Term may be sooner
terminated by either party in accordance with the provisions of Section 5.

(b) At least one hundred twenty (120) days prior to the expiration of the Term,
the Board shall provide written notice to Executive of its intention to allow
the Term to expire as provided in Section 5.7. The parties explicitly agree that
the failure by the Company to provide Executive within such one hundred twenty
(120) day notice shall not constitute Good Reason (as defined below) or
otherwise entitle Executive to avail himself of any right to severance set forth
under Section 5.

(c) The principal place of employment of Executive shall be at the Company’s
headquarters in Foothill Ranch, California (or at such other locations within
the fifty (50) mile radius of the Company’s current location as it may be
relocated); provided, that, Executive shall be required to travel from time to
time for the business of the Company during the Term.

3. COMPENSATION

 

1



--------------------------------------------------------------------------------

3.1 Base Salary. For the services to be rendered by Executive as President and
Chief Operating Officer of the Company during the Term, Executive shall be
entitled to receive, commencing as of the Effective Date, salary at the annual
rate of Five Hundred Seventy Five Thousand Dollars ($575,000) (the “Base
Salary”), less all applicable tax withholdings by the Company. The Base Salary
shall be payable in accordance with the Company’s customary payroll practices.
The Compensation Committee of the Board of Directors of the Company (the
“Committee”) shall review the Base Salary annually and may make adjustments to
increase but not decrease such Base Salary, in accordance with the compensation
practices and guidelines of the Company. The Base Salary shall not be reduced
during the Term without Executive’s express prior written consent.

3.2 Annual Bonus. Commencing on the Effective Date, Executive shall participate
in the Company’s annual performance based bonus program, as the same may be
established from time to time by the Committee for executive officers of the
Company (the “Incentive Plan”). For each fiscal year of the Company during which
Executive is employed hereunder during the Term, Executive’s target award under
the Incentive Plan shall be seventy-five percent (75%) of the Base Salary (the
“Target Bonus”), the maximum incentive opportunity shall be up to one hundred
fifty percent (150%) of the Base Salary and the threshold incentive opportunity,
which shall be payable if the minimum performance thresholds are attained, shall
be fifty percent (50%) of the Base Salary. The Committee reserves the right to
change the performance metric(s) in consultation with Executive for purposes of
measuring any bonus earned under this Section 3.2 as late as seventy-five
(75) days following the beginning of the applicable bonus period and shall
change the performance metrics for 2011 in consultation with Executive in order
to take into account Executive’s commencement of employment and related factors.
In order to earn this annual bonus, Executive must be employed on the date the
Company pays the applicable annual bonus and any annual bonus so earned shall be
paid at the same time the Company makes the applicable bonus payments to other
executive officers of the Company but no later than the 15th day of the third
month following the end of the fiscal year of the Company for which it is earned
and following certification by the Committee of the achievement of agreed-upon
performance measures and the amount of the bonus to be paid by Executive for the
applicable fiscal year. If Executive is in good standing with the Company on the
date of the expiration of the Term pursuant to Section 5.7, then the annual
bonus payable for the immediately prior fiscal year of Executive’s employment
shall be paid to the extent earned based upon the achievement of the applicable
performance goals at the same time the Company makes the related bonus payments
to other executive officers of the Company.

3.3 Vacation. During the Term, Executive shall be entitled to paid vacation time
of five (5) weeks per year of the Term, with any partial year determined on a
pro rata basis. Vacation time shall be accrued and used in accordance with the
Company’s policy as it may be established from time to time. In addition,
Executive shall receive other paid time-off in accordance with the Company’s
policies for senior executives as such policies may exist from time to time.

3.4 Welfare, Pension and Incentive Benefit Plans. During the Term, Executive
shall be entitled to participate in such employee benefit plans and insurance
programs offered by the Company to its executive officers generally, or which it
may adopt from time to

 

2



--------------------------------------------------------------------------------

time for its executive officers generally, in accordance with the eligibility
requirements for participation therein.

3.5 Automobile Perquisite. During the Term, the Company shall provide Executive
with a monthly allowance of $900 for all of Executive’s automobile expenses,
including lease payments, customary insurance coverage and all maintenance
costs, such as gasoline, repairs and service for Executive’s automobile.

3.6 Relocation Expenses. Executive shall relocate Executive’s primary residence
to within sixty (60) miles of the Company’s principal offices in Foothill Ranch,
California within one hundred twenty (120) days of the Effective Date. The
Company shall reimburse Executive up to $50,000 for reasonable expenses to
relocate Executive’s household to the Foothill Ranch, California area within one
hundred twenty (120) days of the Effective Date. In addition, the Company shall
reimburse Executive up to $8,000 per month for temporary housing expenses in the
Foothill Ranch, California area for up to one hundred twenty (120) days
following the Effective Date. Executive shall be required to submit receipts in
accordance with Company policy prior to reimbursement.

3.7 Equity Award Shares. On the Effective Date with respect to options and as
soon as administratively practicable after the Effective Date (which, in any
event, shall be prior to any vesting event) with respect to performance shares
and restricted shares, the Company shall grant Executive the following:

(a) An option (the “Option”) to purchase Four Hundred Thousand (400,000) shares
of the Company’s Class A common stock, $0.10 par value per share (“Common
Stock”) with a per share exercise price equal to the closing quoted selling
price for Common Stock on the Effective Date. Subject to Executive’s continuing
employment as the President and Chief Operating Officer of the Company on the
respective vesting date, the Option shall vest with respect to One Hundred
Thousand (100,000) shares of Common Stock on each of the first two anniversaries
of the Effective Date and Two Hundred Thousand (200,000) shares of Common Stock
on the third anniversary of the Effective Date.

(b) (i) Four Hundred Thousand (400,000) shares of Common Stock, subject to the
service-based vesting requirements and attainment (or surpassing) of the “Share
Appreciation Target” set forth in the chart below (the “Performance Shares”):

 

Number of Performance Shares within each
Tranche

  

Service-Based Vesting Date

  

Measurement Period

   Share Appreciation
Target to be
Equaled or
Exceeded  

Tranche 1: 133,333

   1st anniversary of the Effective Date    Effective Date through 3rd
anniversary of the Effective Date    $ 4.60   

Tranche 2: 133,333

   2nd anniversary of the Effective Date    1st anniversary of the Effective
Date through 3rd anniversary of the Effective Date    $ 5.80   

 

3



--------------------------------------------------------------------------------

Tranche 3: 133,334

   3rd anniversary of the Effective Date    2nd Anniversary of the Effective
Date through 3rd anniversary of the Effective Date    $ 7.00   

(ii) The Share Appreciation Targets will be deemed to have been met upon the
attainment of the respective Share Appreciation Targets as calculated, in each
case, on the thirty (30)-day volume weighted average share price during the
respective measurement periods.

(c) Two Hundred Fifty Thousand (250,000) shares of Common Stock subject to the
following time based vesting restrictions (the “Restricted Shares”). Subject to
Executive’s continuing employment as the President and Chief Operating Officer
of the Company on a vesting date, the Restricted Shares shall vest with respect
to Fifty Thousand (50,000) shares of Common Stock on each of the first two
anniversaries of the Effective Date and with respect to One Hundred Fifty
Thousand (150,000) shares of Common Stock on the third anniversary of the
Effective Date.

(d) All equity award grants to Executive being made pursuant to this Section 3.7
shall be subject to the terms and conditions set forth in The Wet Seal, Inc.
Amended and Restated 2005 Stock Incentive Plan, or such other plan as determined
by the Board or Committee, and the applicable award agreements entered into on
the Effective Date.

(e) If Executive is in good standing with the Company on the date of the
expiration of the Term pursuant to Section 5.7, then any equity awards subject
to vesting based upon performance for the immediately prior fiscal year of
Executive’s employment shall vest to the extent the applicable performance goals
are met at the same time as equity awards held by other executive officers of
the Company that vest based upon such prior fiscal year’s performance.

3.8 Expenses. While Executive is employed by the Company hereunder, the Company
shall reimburse Executive for all reasonable and necessary out-of-pocket
business, travel and entertainment expenses incurred by Executive in the
performance of his duties and responsibilities hereunder, subject to the
Company’s normal policies and procedures for expense verification and
documentation.

4. POSITION AND DUTIES

4.1 Position and Duties. During the Term, Executive shall serve as President and
Chief Operating Officer of the Company and shall report to the Chief Executive
Officer of the Company. Executive shall perform duties consistent with his title
and position and any other reasonable duties determined by the Chief Executive
Officer of the Company. Executive’s position is considered a 16(b) officer of
the Company and subject to all insider trading, blackout periods and fiduciary
responsibilities associated with such.

 

4



--------------------------------------------------------------------------------

4.2 Devotion of Time and Effort. Executive shall use Executive’s good faith best
efforts and judgment (a) in performing Executive’s duties required hereunder and
(b) to act in the best interests of the Company. Executive shall devote such
time, attention and energies to the business of the Company as are reasonably
necessary to satisfy Executive’s required responsibilities and duties hereunder.
Executive shall perform the duties assigned to him to the best of Executive’s
ability and in the best interests of the Company.

5. TERMINATION; TERMINATION BENEFITS

5.1 Due to Death or Disability.

(a) If Executive dies during the Term, Executive’s employment and this Agreement
shall terminate on the date of his death. The Company may terminate Executive’s
employment if he becomes “Disabled,” as defined below, upon delivery of a Notice
of Termination (as defined below) to Executive.

(b) Upon termination of Executive’s employment due to Executive’s death or by
the Company due to Executive’s Disability, Executive shall be entitled to:

(i) compensation and payment for any unreimbursed expenses incurred, accrued but
unpaid then current Base Salary and other accrued but unpaid employee benefits
as provided in this Agreement, in each case through the Date of Termination (as
defined below);

(ii) Executive’s Target Bonus for the fiscal year in which the Date of
Termination occurs (the “Termination Fiscal Year”), which shall be pro rated for
the number of full calendar quarters Executive was employed by the Company
during the Termination Fiscal Year;

(iii) subject to Section 5.8, if Executive’s employment is terminated due to
Disability and Executive makes a timely election to continue his medical
coverage under The Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”),
the Company shall pay for coverage under COBRA for one (1) year following the
Date of Termination;

(iv) (A) the vesting in full of his then unvested Restricted Shares and Option
Shares that would have vested on the next vesting date immediately following the
Date of Termination and (B) the vesting of fifty percent (50%) of his remaining
unvested Restricted Shares; and

(v) (A) the vesting in full of his then unvested Performance Shares that would
have vested on the Service-Based Vesting Date immediately following the Date of
Termination; provided, that the Share Appreciation Target for such measurement
period is achieved prior to the Date of Termination and (B) the vesting of fifty
percent (50%) of his remaining unvested Performance Shares; provided, that the
respective Share Appreciation Target is achieved prior to the Date of
Termination, calculated in each case pursuant to Section 3.7(b)(ii).

 

5



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, the term “Disabled” or “Disability” shall
mean a medically determined physical or mental incapacity as a result of which
Executive becomes unable to continue the proper performance of Executive’s
duties hereunder for one hundred twenty (120) consecutive days or one hundred
eighty (180) non-consecutive days in any three hundred sixty-five (365)-day
period, or, if this provision is inconsistent with any applicable law, for such
period or periods as permitted by law.

5.2 By the Company Without “Cause”.

(a) The Company may terminate Executive’s employment without “Cause” (as defined
below) at any time following the Effective Date upon delivery of a Notice of
Termination to Executive.

(b) Upon termination of Executive’s employment by the Company without Cause,
Executive shall be entitled to (contingent on Executive delivering to the
Company, and not revoking, an executed release, substantially in the form
attached hereto as Exhibit A (a “Release”), within thirty-five (35) days (the
“35 Day Period”) following the Date of Termination of Executive’s employment,
provided that the Company has delivered to Executive the Release for execution
within three (3) business days following the Date of Termination):

(i) the greater of (A) Executive’s aggregate then current Base Salary for the
remainder of the Term and (B) two (2) times Executive’s then current Base
Salary, which payment under this Section 5.2(b)(i) shall be made in twelve
(12) equal monthly installments (each such installment shall be treated as a
separate payment under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”));

(ii) subject to Section 5.8, if Executive makes a timely election to continue
his medical coverage under COBRA, the Company shall pay for coverage under COBRA
for one (1) year following the Date of Termination;

(iii) (A) the vesting in full of his then unvested Restricted Shares and Option
Shares that would have vested on the next vesting date immediately following the
Date of Termination and (B) the vesting of fifty percent (50%) of his remaining
unvested Restricted Shares; and

(iv) (A) the vesting in full of his then unvested Performance Shares that would
have vested on the Service-Based Vesting Date immediately following the Date of
Termination; provided, that the Share Appreciation Target for such measurement
period is achieved prior to the Date of Termination and (B) the vesting of fifty
percent (50%) of his remaining unvested Performance Shares; provided, that the
respective Share Appreciation Target is achieved prior to the Date of
Termination, calculated in each case pursuant to Section 3.7(b)(ii).

Notwithstanding anything herein to the contrary, any payments contingent upon a
Release that are payable during the 35 Day Period shall be accumulated and paid
on the first payroll period following the completion of such 35 Day Period.

5.3 By the Company For Cause.

 

6



--------------------------------------------------------------------------------

(a) The Company may terminate Executive’s employment for Cause at any time, upon
an affirmative vote of a majority of the non-employee members of the Board, by
providing Executive a Notice of Termination, which shall set forth in reasonable
detail the Company’s basis for such termination.

(b) Upon termination of Executive’s employment by the Company for Cause,
Executive shall be entitled to receive compensation and payment for any
unreimbursed expenses incurred, accrued but unpaid Base Salary and other accrued
but unpaid employee benefits as provided in this Agreement, in each case through
the Date of Termination.

(c) For purposes of this Agreement, “Cause” shall mean:

(i) any act of material misconduct or material dishonesty by Executive in the
performance of his duties;

(ii) any willful failure, neglect or refusal by Executive to perform his duties
under this Agreement or to follow the lawful instructions of the Board;

(iii) any breach by Executive of his fiduciary duties to the Company or
Executive’s commission of any fraud or embezzlement against the Company (whether
or not a misdemeanor);

(iv) any material breach of any covenant of this Agreement, which breach has not
been cured by Executive (if curable) within thirty (30) days after written
notice thereof to Executive by the Company;

(v) Executive’s being convicted of (or pleading guilty or nolo contendere to)
any felony or misdemeanor involving theft, embezzlement, dishonesty or moral
turpitude; and/or

(vi) Executive’s failure to comply with the policies of the Company in effect
from time to time relating to conflicts of interest, ethics, codes of conduct,
insider trading, or discrimination and harassment, or other breach of
Executive’s fiduciary duties to the Company, which failure or breach is
materially injurious to the business or reputation of the Company.

If the Board has reasonable belief that Executive has committed any of such
acts, it may suspend Executive (with pay and all benefits set forth under this
Agreement) while it investigates whether it has or could have Cause to terminate
Executive and such suspension shall not give Executive “Good Reason” (as defined
below) to terminate his employment.

5.4 By Executive For Good Reason.

(a) Executive may terminate his employment for Good Reason by providing a Notice
of Termination to the Board within sixty (60) days following the occurrence of
the circumstances giving rise to such Good Reason (or, solely with respect to
Section 5.4(c)(iv) below, within sixty (60) days following Executive’s knowledge
of such occurrence). The foregoing notice shall describe the claimed event or
circumstance and set forth Executive’s

 

7



--------------------------------------------------------------------------------

intention to terminate his employment with the Company; provided, that, the
Company has not substantially cured such event within thirty (30) days after
receiving such notice.

(b) Upon termination by Executive of his employment for Good Reason, Executive
shall be entitled to (contingent on Executive delivering to the Company, and not
revoking, an executed Release within the 35 Day Period; provided, that the
Company has delivered to Executive for execution the Release within three
(3) business days following the Date of Termination):

(i) the greater of (A) Executive’s aggregate then current Base Salary for the
remainder of the Term and (B) two (2) times Executive’s then current Base
Salary, which payment under this Section 5.4(b)(i) shall be made in twelve
(12) equal monthly installments (each such installment shall be treated as a
separate payment under Section 409A of the Code);

(ii) subject to Section 5.8, if Executive intends to continue his medical
coverage under COBRA, the Company shall pay for coverage under COBRA for one
(1) year following the Date of Termination;

(iii) (A) the vesting in full of his then unvested Restricted Shares and Option
Shares that would have vested on the next vesting date immediately following the
Date of Termination and (B) the vesting of fifty percent (50%) of his remaining
unvested Restricted Shares; and

(iv) (A) the vesting in full of his then unvested Performance Shares that would
have vested on the Service-Based Vesting Date immediately following the Date of
Termination; provided, that the Share Appreciation Target for such measurement
period is achieved prior to the Date of Termination and (B) the vesting of fifty
percent (50%) of his remaining unvested Performance Shares; provided, that the
respective Share Appreciation Target is achieved prior to the Date of
Termination, calculated in each case pursuant to Section 3.7(b)(ii).

(c) For purposes of this Agreement, “Good Reason” shall mean:

(i) The Company (or its successor) relocates Executive’s primary work location
by more than fifty (50) miles from the Company’s current headquarters;

(ii) The assignment to Executive of any duties inconsistent in any material
respect with Executive’s position with the Company as set forth in Section 4.1,
or any action by the Company which results in a material diminution in such
position, authority, duties or responsibilities;

(iii) A material reduction of Executive’s Base Salary (other than with the prior
written consent of Executive); and/or

(iv) The Company (or its successor) breaches a material term or condition of
this Agreement, other than the Company’s representations and warranties set
forth in Section 18.2.

 

8



--------------------------------------------------------------------------------

5.5 By Executive Without Good Reason.

(a) Executive may terminate his employment without Good Reason by providing a
Notice of Termination to the Company at least ninety (90) days prior to the Date
of Termination.

(b) Upon termination by Executive of his employment without Good Reason,
Executive shall be entitled to receive compensation and payment for any
unreimbursed expenses incurred, accrued but unpaid Base Salary and other accrued
but unpaid employee benefits as provided in this Agreement, in each case through
the Date of Termination (contingent on Executive delivering, and not revoking,
an executed Release within the 35 Day Period, provided that the Company has
delivered to Executive the Release for execution within three (3) business days
following the Date of Termination).

5.6 Change of Control.

(a) In the event there is a Change of Control (as defined below), to the extent
the consideration per share payable to the Company’s stockholders at the closing
of the Change of Control transaction equals or exceeds one hundred twenty
percent (120%) of the Share Appreciation Target of any tranche or tranches of
Performance Shares, Executive shall be entitled to the vesting in full of such
tranche or tranches of Performances Shares simultaneously with the closing of
the Change of Control transaction. For the avoidance of doubt, in the event that
the consideration per share payable to the Company’s stockholders at the closing
of the Change of Control transaction is less than one hundred twenty percent
(120%) of the Share Appreciation Target of any tranche or tranches of
Performance Shares, Executive shall no longer be entitled to the accelerated
vesting of such tranche or tranches of Performance Shares under this
Section 5.6(a). Notwithstanding the foregoing, Executive shall continue to be
entitled to the accelerated vesting rights with respect to the Performance
Shares set forth in Sections 5.1, 5.2 and 5.4.

(b) In the event there is a Change of Control and, within one hundred eighty
(180) days after the Change of Control, Executive either terminates his
employment for Good Reason or the Company (or its successor) terminates
Executive’s employment without Cause, Executive shall be entitled to (contingent
on Executive signing and not revoking the Release within the 35 Day Period,
provided, that the Company has delivered to Executive the Release for execution
within three (3) business days following the Date of Termination):

(i) a payment equal to two (2) times the sum of (A) Executive’s then current
Base Salary and (B) Executive’s Target Bonus for the fiscal year in which the
Date of Termination occurs (pro rated for the number of full calendar quarters
Executive was employed by the Company during the Termination Fiscal Year); all
payments under this Section 5.6(a)(i) shall be payable in twelve (12) equal
monthly installments (each such installment shall be treated as a separate
payment under Section 409A of the Code);

(ii) subject to Section 5.8, if Executive makes a timely election to continue
his medical coverage under COBRA, the Company will pay for coverage under COBRA
for one (1) year following the Date of Termination;

 

9



--------------------------------------------------------------------------------

(iii) (A) the vesting in full of his then unvested Restricted Shares that would
have vested on the next vesting date immediately following the Date of
Termination and (B) the vesting of fifty percent (50%) of his remaining unvested
Restricted Shares, provided, however, that if the consideration per share
payable to the Company’s stockholders at the closing of the Change of Control
transaction equals or exceeds $5.50, Executive shall be entitled to the vesting
in full of his then unvested Restricted Shares; and

(iv) the greater of (A) the vesting in full of his then unvested Option Shares
that would have vested on the vesting date immediately following the Date of
Termination, and (B) (I) if the consideration per share payable to the Company’s
stockholders at the closing of the Change of Control transaction equals or
exceeds $5.52, the vesting of thirty-three and one-third percent (33 1/3%) of
all the remaining unvested Option Shares, (II) if the consideration per share
payable to the Company’s stockholders at the closing of the Change of Control
transaction equals or exceeds $6.96, the vesting of sixty-six and two-thirds
percent (66 2/3%) of all the remaining unvested Option Shares; (III) if the
consideration per share payable to the Company’s stockholders at the closing of
the Change of Control transaction equals or exceeds $8.40, the vesting of all
the remaining unvested Option Shares.

(c) For purposes of this Agreement, “Change of Control” shall mean either (i) or
(ii) below.

(i) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes, after the Effective
Date, a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that an event described in this
paragraph (i) shall not be deemed to be a Change in Control if any of following
becomes such a beneficial owner: (A) the Company or any majority-owned
subsidiary (provided, that this exclusion applies solely to the ownership levels
of the Company or the majority-owned subsidiary), (B) any tax-qualified,
broad-based employee benefit plan sponsored or maintained by the Company or any
majority-owned subsidiary, (C) any underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) any person pursuant to a
Non-Qualifying Transaction (as defined in paragraph (ii)); or

(ii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than fifty percent (50%) of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of one hundred (100%) of the
voting securities eligible to elect directors of the Surviving Corporation (the
“Parent Corporation”), is represented by Company Voting Securities that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Company Voting

 

10



--------------------------------------------------------------------------------

Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of more than fifty percent (50%) of the total
voting power of the outstanding voting securities eligible to elect directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were members of the Board as of the date hereof at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”).

5.7 Expiration of the Term. Executive’s employment and this Agreement shall
automatically terminate upon expiration of the Term unless the Parties agree to
extend the Term or continue the employment relationship “at will.”

5.8 Set–Off Agreements. The obligation to make COBRA payments under this
Section 5 shall be reduced upon Executive becoming eligible for medical benefits
from any subsequent employer. The Company’s obligation to make any severance
payments provided in this Agreement shall be subject to set-off, counterclaim or
recoupment of amounts owed by Executive to the Company or its affiliates under
this Agreement or otherwise, pursuant to a final non-appealable court order or
arbitration award, provided that the foregoing complies with the provisions of
Section 409 of the Code.

5.9 Nonqualified Deferred Compensation. Notwithstanding any provision of
Sections 5.2. 5.4 and 5.6 to the contrary, if all or any portion of the
severance payments due under Section 5 are determined to be “nonqualified
deferred compensation” subject to Section 409A of the Code, and the Company
determines that Executive is a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code and the regulations and other guidance
issued thereunder, then such severance payments (or portion thereof) shall
commence no earlier than the first day of the seventh month following the month
in which Executive’s termination of employment occurs (with the first such
payment being a lump sum equal to the aggregate severance payments Executive
would have received during such six (6)-month period if no such payment delay
had been imposed), or earlier upon Executive’s death.

5.10 Notice of Termination. Any termination of employment pursuant to Sections
5.1 through 5.5 shall be communicated by a Notice of Termination to the other
party hereto given in accordance with Section 20.2.

(a) For purposes of this Agreement, a “Notice of Termination” means a written
notice that (i) indicates the specific termination provision in this Agreement
relied upon, (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) if the Date of
Termination is other than the date of receipt of such notice,

 

11



--------------------------------------------------------------------------------

specifies the termination date. The failure by Executive or the Company to set
forth in the Notice of Termination any fact or circumstance that contributes to
a showing of Good Reason or Cause shall not waive any right of Executive or the
Company, as the case may be, hereunder or preclude Executive or the Company, as
the case may be, from asserting such fact or circumstance in enforcing
Executive’s or the Company’s rights hereunder.

(b) For purposes of this Agreement, “Date of Termination” means (i) if
Executive’s employment is terminated pursuant to Section 5.1 through 5.5, the
date of receipt of the Notice of Termination (in the case of a termination with
or without Good Reason, provided, that such Date of Termination is in accordance
with Section 5.4 or 5.5, as the case may be), (ii) if Executive’s employment is
terminated by reason of death, the date of death, and (iii) the expiration of
the Term.

5.11 Exclusive Remedy. Except as provided in Section 5, from and after the Date
of Termination, Executive shall not be entitled to any other payments under this
Agreement and/or the termination hereof, and shall have no further right to
receive compensation or other consideration from the Company or have any other
remedy whatsoever against the Company as a result of the termination of this
Agreement, the Term or the termination of Executive’s employment, provided,
however, that the foregoing shall not affect any accrued rights Executive may
have under any other employee benefit plans, programs or arrangements or his
indemnification right.

6. NON-SOLICITATION

Executive acknowledges that by virtue of Executive’s position as President and
Chief Operating Officer of the Company, and Executive’s employment hereunder, he
will have advantageous familiarity with, and knowledge about, the Company and
will be instrumental in establishing and maintaining goodwill between the
Company and its customers, which goodwill is the property of the Company.
Therefore, Executive agrees during the Term and for a twelve (12) month period
commencing from the Date of Termination that Executive shall not on behalf of
himself, or any other person or entity, solicit, take away, hire, employ or
endeavor to employ any of the employees of the Company.

7. NON-COMPETITION

Executive acknowledges and recognizes the highly competitive nature of the
business of the Company and its affiliates and accordingly agrees as follows:
During his employment, Executive will not, directly or indirectly, (a) engage in
any business for Executive’s own account that competes with the business of the
Company or its affiliates (including, without limitation, businesses which the
Company or its affiliates have specific plans to conduct in the future and as to
which Executive is aware of such planning), (b) enter the employ of, or render
any services to, any person engaged in any business that competes with the
business of the Company or its affiliates, (c) acquire a financial interest in
any person engaged in any business that competes with the business of the
Company or its affiliates, directly or indirectly, as an individual, partner,
stockholder, officer, director, principal, agent, trustee or consultant, or
(d) interfere with business relationships (whether formed before or after the
date of this Agreement) between the Company or any of its affiliates and
customers, suppliers, partners, members or

 

12



--------------------------------------------------------------------------------

investors of the Company or its affiliates. Without limiting the generality of
the foregoing, Executive agrees that any designer, manufacturer, wholesaler or
retailer which designs, manufactures, markets or sells specialty apparel,
clothing or accessories to primarily the age groups between fourteen (14) and
thirty-five (35) and where such designer, manufacturer, wholesaler or retailer
operates a retail store within seventy-five (75) miles of any location of the
Company or any subsidiary or affiliate, would be “in competition with the
business of the Company” or its subsidiaries or affiliates. Notwithstanding
anything to the contrary in this Agreement, Executive may, directly or
indirectly, own, solely as an investment, securities of any person engaged in
the business of the Company or its affiliates which are publicly traded on a
national or regional stock exchange or on an over-the-counter market if
Executive (i) is not a controlling person of, or a member of a group which
controls, such person and (ii) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such person.

8. CONFIDENTIALITY/TRADE SECRETS

Executive specifically agrees that Executive will not at any time, whether
during or subsequent to the Term, in any fashion, form or manner, except in
furtherance of Executive’s duties at the Company or with the specific written
consent of the Company, either directly or indirectly use, divulge, disclose or
communicate to any person in any manner whatsoever, any confidential information
or trade secrets of any kind, nature or description concerning any matters
affecting or relating to the business of the Company (the “Proprietary
Information”), including (a) all information, design or software programs
(including object codes and source codes), techniques, drawings, plans,
experimental and research work, inventions, patterns, processes and know-how,
whether or not patentable, and whether or not at a commercial stage related to
the Company or any subsidiary thereof, (b) buying habits or practices of any of
its customers or vendors, (c) the Company’s marketing methods, sales activities,
promotion, credit and financial data and related information, (d) the Company’s
costs or sources of materials, (e) the prices it obtains or has obtained or at
which it sells or has sold its products or services, (f) lists or other written
records used in the Company’s business, (g) compensation paid to employees and
other terms of employment, or (h) any other confidential information of, about
or concerning the business of the Company, its manner of operation, or other
confidential data of any kind, nature, or description (excluding any information
that is or becomes publicly known or available for use through no fault of
Executive or as directed by court order). The Parties hereto stipulate that as
between them, Proprietary Information constitutes trade secrets that derive
independent economic value, actual or potential, from not being generally known
to the public or to other persons who can obtain economic value or cause
economic harm to the Company from its disclosure or use and that Proprietary
Information is the subject of efforts which are reasonable under the
circumstances to maintain its secrecy and of which this Section 8 is an example,
and that any breach of this Section 8 shall be a material breach of this
Agreement. All Proprietary Information shall be and remain the Company’s sole
property.

9. INVENTIONS

9.1 Executive agrees to disclose promptly to the Company any and all concepts,
designs, inventions, discoveries and improvements related to the Company’s
business that Executive may conceive, discover or make from the beginning of
Executive’s employment with the Company until the termination thereof; whether
such is made solely or jointly with

 

13



--------------------------------------------------------------------------------

others, whether or not patentable, of which the conception or making involves
the use of the Company’s time, facilities, equipment, personnel, supplies or
trade secret information (collectively, “Inventions”).

9.2 Executive agrees to assign, and does hereby assign, to the Company (or its
nominee) Executive’s right, title and interest in and to any and all Inventions
that Executive may conceive, discover or make, either solely or jointly with
others, whether or not patentable, from the beginning of Executive’s employment
with the Company until the termination thereof of which the conception or making
involves the use of the Company’s time, facilities, equipment, personnel,
supplies or trade secret information.

9.3 Executive agrees to sign at the request of the Company any instrument
necessary for the filing and prosecution of patent applications in the United
States and elsewhere, including divisional, continuation, revival, renewal or
reissue applications, covering any Inventions and all instruments necessary to
vest title to such Inventions in the Company (or its nominee). Executive further
agrees to cooperate and assist the Company in preparing, filing and prosecuting
any and all such patent applications and in pursuing or defending any litigation
upon Inventions covered hereby. The Company shall bear all expenses involved in
the prosecution of such patent applications it desires to have filed. Executive
agrees to sign at the request of the Company any and all instruments necessary
to vest title in the Company (or its nominee) to any specific patent application
prepared by the Company and covering Inventions which Executive has agreed to
assign to the Company (or its nominee) pursuant to Section 9.2 above.

9.4 The provisions of Sections 9.2, 9.3 and 10 do not apply to any invention
which qualifies fully under the provisions of Section 2870 of the California
Labor Code, which provides in substance that provisions in an employment
agreement providing that an employee shall assign or offer to assign rights in
an invention to his or her employer do not apply to an invention for which no
equipment, supplies, facilities, or trade secret information of the employer was
used and which was developed entirely in the employee’s own time, except for
those inventions that either (a) relate, at the time of conception or reduction
to practice of the invention: (i) to the business of the employer or (ii) to the
employer’s actual or demonstrably anticipated research or development, or
(b) result from any work performed by the employee for the employer.

10. SHOP RIGHTS

The Company shall also have a perpetual, royalty-free, non-exclusive right to
use in its business, and to make, use, license and sell products, processes
and/or services derived from any inventions, discoveries, designs, improvements,
concepts, ideas, works of authorship, whether or not patentable, including
processes, methods, formulae, techniques or know-how related thereto, that are
not within the scope of “Inventions” as defined above, but which are conceived
or made by Executive during regular working hours or with the Company’s
facilities, equipment, personnel, supplies or trade secret information.

11. INJUNCTIVE RELIEF

 

14



--------------------------------------------------------------------------------

Executive acknowledges that any violation of any provision of Sections 6 through
10 and Sections 13 through 15 by Executive will cause irreparable damage to the
Company, that such damages will be incapable of precise measurement and that, as
a result, the Company will not have an adequate remedy at law to redress the
harm which such violations will cause. Therefore, in the event of any violation
or threatened violation of any provision of Sections 6 through 10 and Sections
13 through 15 by Executive, in addition to any other rights at law or in equity,
Executive agrees that the Company will be entitled to seek injunctive relief
including, but not limited to, temporary and/or permanent restraining orders to
restrain any violation or threatened violation of such Sections by Executive.

12. BLUE PENCIL

It is the desire and intent of the Parties that the provisions of Section 6
through 10 shall be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any portion of Sections 6 through 10 shall be adjudicated to be
invalid or unenforceable, such provision shall be deemed amended either to
conform to such restrictions as the court or arbitrator may allow, or to delete
therefrom or reform the portion thus adjudicated to be invalid and
unenforceable, such deletion or reformation to apply only with respect to the
operation of such Section in the particular jurisdiction in which such
adjudication is made. It is expressly agreed that any court or arbitrator shall
have the authority to modify any provision of Sections 6 through 10 if necessary
to render it enforceable, in such manner as to preserve as much as possible the
Parties’ original intentions, as expressed therein, with respect to the scope
thereof.

13. COPYRIGHT

Executive agrees that any work prepared by Executive for the Company that is
eligible for copyright protection under any U.S. or foreign law shall be a work
made for hire and ownership of all copyrights (including all renewals and
extensions therein) shall vest in the Company. In the event any such work
prepared by Executive for the Company is deemed not to be a work made for hire
for any reason, Executive hereby irrevocably grants, transfers and assigns all
right, title and interest in such work and all copyrights in such work and all
renewals and extensions thereof to the Company, and agrees to provide all
assistance reasonably requested by the Company in the establishment,
preservation and enforcement of its copyright in such work, such assistance to
be provided at the Company’s expense, but without any additional compensation to
Executive. Executive agrees to and does hereby irrevocably waive all moral
rights with respect to the work developed or produced hereunder, including any
and all rights of identification of authorship and any and all rights of
approval, restriction or limitation on use or subsequent modifications.

14. COMPANY’S AND EXECUTIVE’S DUTIES ON TERMINATION

In the event of termination of Executive’s employment pursuant to Section 5,
Executive agrees to deliver promptly to the Company all Proprietary Information
which is or has been in Executive’s possession or under Executive’s control.
Upon termination of Executive’s employment by the Company for any reason
whatsoever and at any earlier time the Company so requests, Executive will
deliver to the custody of the person designated by the Company all

 

15



--------------------------------------------------------------------------------

originals and copies of such documents and other property of the Company in
Executive’s possession, under Executive’s control or to which Executive may have
access.

15. NON-DISPARAGEMENT

During the Term and following Executive’s termination, for any reason, neither
Executive nor his agents, on the one hand, nor the Company, or its senior
executives or the Board, on the other hand, shall directly or indirectly issue
or communicate any public statement, or statement likely to become public, that
maligns, denigrates or disparages the other (including, in the case of
communications by Executive or his agents, any of the Company’s officers,
directors or employees). The foregoing shall not be violated by truthful
responses to legal process or governmental inquiry or by private statements to
any of the Company’s officers, directors or employees; provided, that, in the
case of Executive, such statements are made in the course of carrying out his
duties pursuant to this Agreement.

16. SEVERANCE PAYMENTS

In addition to the foregoing, and not in any way in limitation of any right or
remedy otherwise available to the Company, if Executive violates in any material
respect any of Sections 6 through 10, or Sections 13 through 15, any severance
payments then or thereafter due from the Company to Executive shall be
terminated immediately and the Company’s obligation to pay, and Executive’s
right to receive, such severance payments shall terminate and be of no further
force or effect.

17. INDEMNIFICATION

The Company shall indemnify, defend and hold Executive harmless from and against
any and all causes of action, claims, demands, liabilities, damages, costs and
expenses of any nature whatsoever directly or indirectly arising out of or
related to Executive’s discharging Executive’s duties hereunder on behalf of the
Company and/or its respective subsidiaries and affiliates to the fullest extent
permitted by applicable corporate law and the By-Laws of the Company.

18. REPRESENTATIONS AND WARRANTIES

18.1 Executive hereby represents and warrants to the Company, and Executive
acknowledges, that the Company has relied on such representations and warranties
in employing Executive and entering into this Agreement, as follows:

(a) Executive has the legal capacity and right to execute and deliver this
Agreement and to perform his obligations contemplated hereby, and this Agreement
has been duly executed by Executive;

(b) the execution, delivery and performance of this Agreement by Executive does
not and will not, with or without notice or the passage of time, conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject;

 

16



--------------------------------------------------------------------------------

(c) Executive has forwarded to the Company a copy of all prior agreements with
Pamida, Inc., Gap Inc. and each of their affiliates to which he is or was a
party (collectively, the “Prior Employment Agreements”). Other than the Prior
Employment Agreements, he is not subject to any employment, confidentiality,
trade secret or similar agreement which reasonably could interfere with the
performance of Executive’s duties under this Agreement;

(d) Executive is not a party to or bound by any employment agreement, consulting
agreement, non-compete agreement, fee for services agreement, confidentiality
agreement or similar agreement with any other person other than the Prior
Employment Agreements;

(e) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;

(f) Executive understands that the Company will rely upon the accuracy and truth
of the representations and warranties of Executive set forth herein and
Executive consents to such reliance; and

(g) as of the date of execution of this Agreement, Executive is not in breach of
any of its terms, including having committed any acts that would form the basis
for a Cause termination under Section 5.3 if such act had occurred after the
Effective Date.

18.2 The Company hereby represents and warrants to Executive, and the Company
acknowledges that Executive has relied on such representations and warranties in
entering into this Agreement, as follows:

(a) the Company has all requisite power and authority to execute and deliver
this Agreement and to perform its obligations hereunder, and this Agreement has
been duly executed by the Company;

(b) the execution, delivery and performance of this Agreement by the Company
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Company is a party or any judgment, order or decree to
which the Company is subject;

(c) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms; and

(d) the Company understands that Executive will rely upon the accuracy and truth
of the representations and warranties of the Company set forth herein and the
Company consents to such reliance.

18.3 If it is determined that Executive is in breach or has breached any of the
representations and warranties set forth herein, the Company shall have the
right to terminate Executive’s employment for Cause under Section 5.3.

 

17



--------------------------------------------------------------------------------

19. ARBITRATION

Any controversy arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or any other controversy arising out
of Executive’s employment with the Company or the termination of Executive’s
employment with the Company, including, but not limited to, any state or federal
statutory claims, shall be submitted to arbitration in Orange County,
California, before a sole arbitrator selected from Judicial Arbitration and
Mediation Services, Inc., Orange County, California, or its successor (“JAMS”),
or if JAMS is no longer able to supply the arbitrator, such arbitrator shall be
selected from the American Arbitration Association, and shall be conducted in
accordance with the provisions of California Code of Civil Procedure §§ 1280 et
seq. as the exclusive forum for the resolution of such dispute; provided,
however, that provisional injunctive relief may, but need not, be sought by
either party to this Agreement in a court of law while arbitration proceedings
are pending, and any provisional injunctive relief granted by such court shall
remain effective until the matter is finally determined by the arbitrator. Final
resolution of any dispute through arbitration may include any remedy or relief
which the arbitrator deems just and equitable, including any and all remedies
provided by applicable state or federal statutes. The Company shall bear all
administrative costs of any arbitration initiated under this Section 19,
including any filing fees and arbitrator fees.

At the conclusion of the arbitration, the arbitrator shall issue a written
decision that sets forth the essential findings and conclusions upon which the
arbitrator’s award or decision is based. Any award or relief granted by the
arbitrator hereunder shall be final and binding on the Parties hereto and may be
enforced by any court of competent jurisdiction. The Parties acknowledge and
agree that they are hereby waiving any rights to trial by jury in any action,
proceeding or counterclaim brought by either of the Parties against the other in
connection with any matter whatsoever arising out of or in any way connected
with this Agreement. The arbitrator shall award reasonable attorney’s fees
(including reasonable disbursements) to the party that the arbitrator has
determined to be the prevailing party in such arbitration. Except as may be
necessary to enter judgment upon the award or to the extent required by
applicable law, all claims, defenses and proceedings (including, without
limiting the generality of the foregoing, the existence of the controversy and
the fact that there is an arbitration proceeding) shall be treated in a
confidential manner by the arbitrator, the Parties and their counsel, and each
of their agents, employees and all others acting on behalf of or in concert with
them. Without limiting the generality of the foregoing, no one shall divulge to
any third party or person not directly involved in the arbitration the contents
of the pleadings, papers, orders, hearings, trials, or awards in the
arbitration, except as may be necessary to enter judgment upon an award as
required by applicable law. Any court proceedings relating to the arbitration
hereunder, including, without limiting the generality of the foregoing, to
prevent or compel arbitration or to confirm, correct, vacate or otherwise
enforce an arbitration award, shall be filed under seal with the court, to the
extent permitted by law.

20. GENERAL PROVISIONS

20.1 Assignment, Binding Effect. Neither the Company nor Executive may assign,
delegate or otherwise transfer this Agreement or any of their respective rights
or

 

18



--------------------------------------------------------------------------------

obligations hereunder without the prior written consent of the other party,
except that the Company may assign this Agreement to its successors (including
any purchaser of its assets), and affiliates, parent or subsidiary corporations.
This Agreement shall be binding upon and inure to the benefit of any permitted
successors or assigns of the Parties and the heirs, executors, administrators
and/or personal representatives of Executive.

20.2 Notices.

(a) All notices, requests, demands or other communications that are required or
may be given under this Agreement shall be in writing and shall be given by
personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, as follows
(or to such other address as any party may give in a notice given in accordance
with the provisions hereof):

If to the Company,

Vice President, Human Resources

The Wet Seal, Inc.

26972 Burbank

Foothill Ranch, CA 92610

Facsimile No.: (949) 699-4722

If to Executive, at the most recent address listed in the Company’s records.

with a copy to:

Mr. Laurence O. Masson

Law Office of Laurence O. Masson

2625 Alcatraz Ave. #206

Berkeley, CA 94705

(b) All notices, requests or other communications will be effective and deemed
given only as follows: (i) if given by personal delivery, upon such personal
delivery, (ii) if sent by certified or registered mail, on the fifth business
day after being deposited in the United States mail, (iii) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of delivery, (iv) if sent by facsimile, upon the
transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day. Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.

20.3 Governing Law. This Agreement is governed by, and is to be construed and
enforced in accordance with, the laws of California without regard to principles
of conflicts of laws.

 

19



--------------------------------------------------------------------------------

20.4 Amendment. No provisions of this Agreement may be amended, modified or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer selected at such time by the Board,
and such waiver is set forth in writing and signed by the party to be charged.

20.5 Entire Agreement. This Agreement (and the Exhibits attached hereto) and the
award agreements contemplated hereby sets forth the entire agreement of the
Parties hereto in respect of the subject matter contained herein and shall
supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter. Any prior agreement of the parties hereto in respect of the
subject matter contained herein is hereby terminated and canceled as of the date
hereof.

20.6 Withholding. All payments hereunder shall be subject to any required
withholding of federal, state and local taxes pursuant to any applicable law or
regulation.

20.7 Severability. The paragraphs and provisions of this Agreement are
severable. If any paragraph or provision is found to be unenforceable, the
remaining paragraphs and provisions will remain in full force and effect.

20.8 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.

20.9 Section 409A. The Parties intend that any amounts payable under this
Agreement, and the Company’s and Executive’s exercise of authority or discretion
hereunder, be exempt from or comply with the provisions of Section 409A of the
Code, along with the rules, regulations and guidance promulgated thereunder by
the Department of the Treasury or the Internal Revenue Service (collectively,
“Section 409A”) so as not to subject Executive to the payment of the additional
tax, interest and any tax penalty which may be imposed under Section 409A. The
Company will administer this Agreement to be exempt from or in compliance with
Section 409A. In furtherance thereof, to the extent that any provision of this
Agreement would result in Executive being subject to payment of the additional
tax, interest and tax penalty under Section 409A, the Parties agree to amend
this Agreement if permitted under Section 409A in a manner which does not impose
any additional taxes, interest or penalties on Executive in order to bring this
Agreement into compliance with or within an exception from Section 409A, without
materially changing the economic value of the arrangements under this Agreement
to any Party, and thereafter the Parties will interpret its provisions in a
manner that complies with Section 409A. Notwithstanding the foregoing, no
particular tax result for Executive with respect to any income recognized by
Executive in connection with this Agreement is guaranteed, and Executive will be
responsible for any taxes, interest and penalties imposed on him under or as a
result of Section 409A in connection with this Agreement.

With respect to any amount of expenses eligible for reimbursement or the
provision of any in-kind benefits under this Agreement, to the extent such
payment or benefit would be considered deferred compensation under Section 409A
or is required to be included in Executive’s gross income for federal income tax
purposes, such expenses (including, without

 

20



--------------------------------------------------------------------------------

limitation, expenses associated with in-kind benefits) will be reimbursed by the
Company no later than December 31st of the year following the year in which
Executive incurs the related expenses. In no event will the reimbursements or
in-kind benefits to be provided by the Company in one taxable year affect the
amount of reimbursements or in-kind benefits to be provided in any other taxable
year, nor will Executive’s right to reimbursement or in-kind benefits be subject
to liquidation or exchange for another benefit.

A termination of employment will not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a termination of employment
unless such termination is also a “separation from service” (within the meaning
of Section 409A), and notwithstanding anything contained herein to the contrary,
the date on which such separation from service takes place will be the
termination date.

(signature page follows)

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date first written above.

 

THE WET SEAL, INC. By:   /s/ Steven H. Benrubi   Name: Steven H. Benrubi  
Title: Executive Vice President and Chief Financial Officer

/s/ Ken Seipel Ken Seipel

 

(Signature Page to Employment Agreement)



--------------------------------------------------------------------------------

Exhibit A

Form of Release

1. Termination of Employment. Ken Seipel (“Executive”) acknowledges that his
last day of employment with The Wet Seal, Inc. and any of its affiliates (the
“Company”) is                      (the “Termination Date”).

2. Full Release. For the consideration set forth in the Employment Agreement, by
and between the Company and Executive, dated as of March [    ], 2011 (the
“Employment Agreement”) and for other fair and valuable consideration therefor,
Executive, for himself, his heirs, executors, administrators, successors and
assigns (hereinafter collectively referred to as the “Releasors”), hereby fully
releases and discharges the Company, its parents, subsidiaries, affiliates,
insurers, successors, and assigns, and their respective officers, directors,
employees, and agents (all such persons, firms, corporations and entities being
deemed beneficiaries hereof and are referred to herein as the “Company
Entities”) from any and all actions, causes of action, claims, obligations,
costs, losses, liabilities, damages and demands of whatsoever character, whether
or not known, suspected or claimed, which the Releasors have, from the beginning
of time through the date of this Release, against the Company Entities arising
out of or in any way related to Executive’s employment or termination of his
employment; provided, however, that this shall not be a release with respect to
any amounts and benefits owed to Executive pursuant to the Employment Agreement
upon termination of employment, employee benefit plans of the Company, or
Executive’s right to indemnification as provided in Section 17 of the Employment
Agreement.

3. Waiver of Rights Under Other Statutes. Executive understands that this
Release waives all claims and rights Executive may have under certain federal,
state and local statutory and regulatory laws, as each may be amended from time
to time, including but not limited to, the Age Discrimination in Employment Act
(including the Older Workers Benefit Protection Act) (“ADEA”), Title VII of the
Civil Rights Act; the Employee Retirement Income Security Act of 1974; the Equal
Pay Act; the Rehabilitation Act of 1973; the Americans with Disabilities Act;
the Worker Adjustment and Retraining Notification Act; the California Fair
Employment and Housing Act, the California Family Rights Act, California law
regarding Relocations, Terminations, and Mass Layoffs, the California Labor
Code; and all other statutes, regulations, common law, and other laws in any and
all jurisdictions (including, but not limited to, California) that in any way
relate to Executive’s employment or the termination of his employment.

4. Informed and Voluntary Signature. No promise or inducement has been made
other than those set forth in this Release. This Release is executed by
Executive without reliance on any representation by Company or any of its
agents. Executive states that he is fully competent to manage his business
affairs and understands that he may be waiving legal rights by signing this
Release. Executive hereby acknowledges that he has carefully read this Release
and has had the opportunity to thoroughly discuss the terms of this Release with
legal counsel of his choosing. Executive hereby acknowledges that he fully
understands the terms of this Release and its final and binding effect and that
he affixes his signature hereto voluntarily and of his own free will.

 

A-1



--------------------------------------------------------------------------------

5. Waiver of Rights Under the Age Discrimination Act. Executive understands that
this Release waives all of his claims and rights under the ADEA. The waiver of
Executive’s rights under the ADEA does not extend to claims or rights that might
arise after the date this Release is executed. The monies to be paid to
Executive are in addition to any sums to which Executive would be entitled
without signing this Release. For a period of seven (7) days following execution
of this Release, Executive may revoke the terms of this Release by a written
document received by the Chief Financial Officer of the Company no later than
11:59 p.m. of the seventh day following Executive’s execution of this Release.
The Release will not be effective until said revocation period has expired.
Executive acknowledges that he has been given up to twenty-one (21) days to
decide whether to sign this Release. Executive has been advised to consult with
an attorney prior to executing this Release and has been given a full and fair
opportunity to do so.

6. Waiver Of Civil Code Section 1542. It is the intention of the parties in
signing this Release that it should be effective as a bar to each and every
claim, demand and cause of action stated above. In furtherance of this
intention, Executive hereby expressly waives any and all rights and benefits
conferred upon Executive by the provisions of SECTION 1542 OF THE CALIFORNIA
CIVIL CODE and expressly consents that this Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected claims, demands and causes
of action, if any, as well as those relating to any other claims, demands and
causes of action referred to above. SECTION 1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

7. Miscellaneous.

(a) This Release shall be governed in all respects by the laws of the State of
California without regard to the principles of conflict of law.

(b) In the event that any one or more of the provisions of this Release is held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this Release is held to be excessively broad as to duration, scope, activity or
subject, such provisions will be construed by limiting and reducing them so as
to be enforceable to the maximum extent compatible with applicable law.

(c) This Release may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

A-2



--------------------------------------------------------------------------------

(d) The paragraph headings used in this Release are included solely for
convenience and shall not affect or be used in connection with the
interpretation of this Release.

(e) This Release and the Employment Agreement represent the entire agreement
between the parties with respect to the subject matter hereto and may not be
amended except in a writing signed by the Company and Executive. If any dispute
should arise under this Release, it shall be settled in accordance with the
terms of Section 19 of the Employment Agreement.

(f) This Release shall be binding on the executors, heirs, administrators,
successors and assigns of Executive and the successors and assigns of Company
and shall inure to the benefit of the respective executors, heirs,
administrators, successors and assigns of the Company Entities and the
Releasors.

IN WITNESS WHEREOF, the parties hereto have executed this Release on
                    , 20    .

 

THE WET SEAL, INC. By:       Name:   Title:

   Ken Seipel

 

A-3